Green, J.
delivered the opinion of the court.
In this case we have given all the acts of assembly on the subject a careful examination, from which we arrive at the conclusion, that there is no error in the judgment of the circuit court. The act of 1801, ch. 10, was passed to provide for the collection of taxes in cases where the sheriffs had theretofore failed or refused to give bond and security for their collection. The act has no prospective operation, and does not contemplate in future the existence of such a case. At the same session, ch. 12, the legislature passed a law which was intended to prevent the possibility of the recurrence of such a case. In that act they provide, that the sheriff, immediately on his election, shall enter into bond with security for the collection and payment of the public and county taxes, and that upon his failure to do so, the office should become vacant, and another sheriff should be appointed. No other act authorizes the appointment of a collector distinct from the sheriff, and we therefore conclude the county codrt of Rlontgomery, in this case, had no power to appoint one.
Judgment affirmed.